Title: From John Adams to Elbridge Gerry, 10 September 1779
From: Adams, John
To: Gerry, Elbridge


     
      My dear Friend
      Braintree September 10. 1779
     
     I received by last Post your obliging Letter of 24 of August. The sight of your Hand Writing, gave me more Pleasure than you are aware. I would send you Copies of my Letters to you, if they were not out of Date at this Time. Thank you for your Compliment on my Letter to Congress. It is a long dull story; but I think Several Things appear from it, that are of great Importance. It appears that the general Arrangement of Interests and Designs in Europe, is more favourable for Us, than even the most Sanguine of Us could have expected. That We have no Reason to fear that England will be able to form one Alliance against Us. That if she should, that one will be the House of Austria, notwithstanding there is an excellent Austrian Princess on the Throne of France, in which Case Prussia and Russia too, would join France and Us. That Prussia and Holland should be cultivated, and what perhaps is of as much Importance as all the rest, it appears from it that France has already derived the most solid and essential Advantages from our Seperation from G. Britain, and Alliance with her; that she will continue to desire still greater Benefits, and therefore, that We may rely on her Friendship, without Sacrificing any essential Right or Interest, from a servile Complaisance to her, much less to the low Intrigues of a few Hucksters.
     I have done your Message to Portia: she desires me to tell you that there is great Encouragement to undertake Embassies to Europe—and that she is very happy to hear of so certain a Sign of Grace, as your Impatience to join, our Sacred Order.
     Your Resolution, that no Person shall be appointed to any office within twelve Months of his being a Member of Congress may be too much. I should rather prefer a Resolution, never to appoint any Man abroad that they do not personally know. Yet I think that Resolutions so universal, had better be avoided in either Case.
     You have Several very great Men, by all Relation, who have joined you, since I left you. No doubt they are thought Superiour to others who have gone before them. If they are both in Abilities and Virtues I wish them success.
     I have a great Desire to see the Journals, at before and after my appointment to go to France—and all the Journals. I should be greatly obliged to you for them. I should also be very happy to be informed by what Majority I was chosen and who was for and against and who else in Nomination. I never heard, a Word on the subject, and have very particular Reasons for enquiring. Pray dont forget again to write to your old and sincere Friend
     
      John Adams
     
     
      Thank you for voting me clear of Suspicions &c. dishonourable to the states. I have a Bone to pick with Adams and Lovel for their Votes on that Occasion.
     
    